DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8 and 12) in the reply filed on 11/4/2021 is acknowledged.
Claims 9-11 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seok (KR 10-1667301)
Regarding claim 1, Seok discloses a flexible printed circuit board (FPCB) assembly for a battery module, comprising: an insulated flexible film; conductor patterns arranged inside the film in a predetermined form and configured to transmit an electric signal; a main FPCB portion (left C, 10, Fig. 1) configured to extend longitudinally in a first direction; and a sub FPCB portion (right C, 20, Fig. 1) assembled to at least one side of the main FPCB portion and configured to extend longitudinally in a second direction different from the first direction (by way of its flexible nature).  
Regarding claim 2, Seok discloses that the main FPCB portion includes first connector terminals (110) positioned at at least one side thereof, and wherein the sub FPCB portion includes second connector terminals (220) positioned at a region of the sub FPCB portion that is configured to be assembled to the main FPCB, wherein the second connector terminals are configured to be fitted into the first connector terminals.  
Regarding claim 3, Seok discloses that each of the first connector terminals is shaped as a socket-type female connector pin (110), and wherein each of the second connector terminals is shaped as a male connector pin (220) that is inserted into the female connector pin.  
Regarding claim 4, Seok discloses the first connector terminals and the second connector terminals configured to be compressed when connected to each other (Fig. 6).  
Regarding claim 5, Seok discloses a first film portion in a region (10) of the main FPCB portion including the first connector terminals is concave (104/106), and wherein a second film portion in a region (20) of the sub FPCB portion including the second connector terminals is convex (207).  
Regarding claim 6, Seok discloses that the main FPCB portion includes a single part and wherein the sub FPCB portion includes multiple parts, and wherein each part of the sub FPCB portion is configured to be assembled with the main FPCB portion.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Seok in view of Lee (US 6,830,484).  
Regarding claim 7, Lee teaches (in Fig. 6) a sub FPCB portion includes a first sub FPCB part (left side of left 10) and a second sub FPCB part (right side of right 5), and wherein the first sub FPCB part and the second sub FPCB part are respectively assembled to opposing longitudinal ends of the main FPCB portion (center portion between center 5 and center 10) and disposed to extend longitudinally in the second direction, wherein the second direction (top to bottom in Fig. 6) is not parallel to the first direction (left to right in Fig. 6).  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use two sub FPCBs, as taught by Lee, in order to connect to multiple devices/batteries.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Seok and Lee, and further in view of Zeng et al. (US 9,515,356).  
Regarding claim 8, Lee discloses at least one voltage sensing terminal (L1, intended use) attached to each of the first sub FPCB and the second sub FPCB.  
Seok and Lee disclose substantially the claimed invention except for the temperature sensor.  Zeng teaches at least one temperature sensor (4) attached to the main FPCB.  It would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use a temperature sensor, as taught by Zeng, in order to monitor and protect the main FPCB.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Seok in view of Zeng.  
Regarding claim 12, it would have been obvious to one having ordinary skill in the art before the invention was effectively filed to use the connector assembly of Seok, in a number of well-known devices, such as a battery module (shown by Zeng), in order to provide an effective and modular connection.  

Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the portions extending in different directions) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In this case, please note that the claims merely require that the portions be “configured to extend.”  A recitation that an element is “configured to” perform a function is not a positive limitation but only requires the ability to so perform.  Furthermore, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus satisfying the claimed structural limitations.  
Nonetheless, please note that the FPCB portions extend longitudinally in different direction, i.e. left to right, and right to left.  
In response to Applicant's arguments regarding the flexible printed circuit board (FPCB) and the flat flexible circuit/cable (FFC), please note that Lee et al. (US 9,812,800; col. 1, lines 16-21) and Lee et al. (US 10,931,047; col. 5, lines 44-47) disclose that the two are equivalent and interchangeable.  Additionally, while it can be said that an FFC is not necessarily “printed”, please note that this term refers to a method of manufacturing the conductor, which is not germane to the issue of patentability of the device itself. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELIX O FIGUEROA whose telephone number is (571)272-2003. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833